Exhibit 10.11
INCREMENTAL BONUS PLAN

         
FROM:
  Doug Valenti   DATE:
 
       
TO:
       
 
       
RE:
  QuinStreet Incremental Bonus Plan    

The Compensation Committee of the Board has once again approved an incremental
bonus plan for senior staff for fiscal year [      ]. The purpose of incremental
bonuses is to provide incentive and cash compensation for performance that is
beyond budget or expected growth targets AND that is consistent with the
strategic objectives and interests of the Company. The incremental bonus is in
addition to the potential discretionary bonus component of your annual
compensation. In fiscal year [      ], the incremental bonus pool will accrue
when Company EBITDA exceeds that represented by 20% Revenue growth over the
prior fiscal year results and a 20% EBITDA margin (“Target EBITDA”).
Your specific incremental bonus rate is shown below. The general terms of the
incremental plan are also outlined below. Once you have reviewed, understand and
agree to the plan and terms, please sign on the line provided, and return to me.
Your Incremental Bonus as % of FY[      ]
Company EBITDA > Target EBITDA
                     [      ]%
Incremental bonus plan terms

•   Company EBITDA is as reported in the Company’s final unaudited annual Income
Statement for the applicable fiscal year.   •   The amount and payment of
incremental bonuses are at the complete and sole discretion of the CEO, and may
not be paid in part or in full, even if financial targets are achieved. This is
to protect the Company from unforeseen changes in business circumstances and
unintended consequences, and to make adjustments if actions maximize personal
bonuses but otherwise (even unintentionally) damage Company or shareholder
interests by, for example: increasing costs or limit growth elsewhere or in the
future, or acting in ways counter to Company strategy and/or best long-term
business potential or positioning. Important considerations, among others,
include: margins; growth; client concentration; development of proprietary
media, technologies and other capabilities deemed necessary for defensibility
and sustainability; specific performance of individual, group or vertical.   •  
Incremental bonuses will be paid one time only, usually but not necessarily
about 30 days following publication of approved full-year results. You must be a
full-time employee in good standing at the time of payment to receive any
incremental bonus payment at all. There are no exceptions and no other payments
or obligations of any kind under this Plan.   •   The CEO must have your signed
(acknowledged and agreed) Incremental Bonus Plan memo (this form) on file for
you to be included in the Plan and receive a bonus payment.

     
Acknowledged and agreed:                     
                      
 
  Date

